              Case 2:20-mj-00089-EFB Document 11 Filed 06/10/20 Page 1 of 2


 1   SUMMIT DEFENSE
     A Professional Law Corporation
 2   JAMES T. REILLY, Attorney at Law
     California State Bar No. 67254
 3   4040 Civic Center Drive, Suite 200
     San Rafael, CA 94903
 4
     Phone:    510-412-8900
 5   Cell:     415-913-0787
     Fax:      415-689-5213
 6   email:    jim@summitdefense.com
 7   Attorneys for Defendant KATHERINE HERRERA
 8

 9                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
10                                  SACRAMENTO DIVISION
11

12   UNITED STATES OF AMERICA,                :     Case No. 2:20-mj-0089 EFB
                                              :
13                Plaintiff,                  :     MOTION AND (PROPOSED) ORDER
                                              :     TO FILE UNDER SEAL
14                    vs.                     :     DEFENDANT’S RESPONSE TO
                                              :     GOVERNMENT’S REQUEST FOR
15   KATHERINE HERRERA,                       :     PRETRIAL DETENTION
                                              :
16                Defendant.                  :     Date:  Wednesday
                                              :            June 10, 2020
17                                            :     Time: 2:00 pm
                                              :     Court: Honorable Magistrate
18                                            :            Judge Edmund F. Brennan
                                              :
19

20       DEFENDANT KATHERINE HERRERA, by and through counsel, hereby
21   submits his Motion and (Proposed) Order to File Under Seal
22   Defendant's Response to Government’s Request for Pretrial Detention
23   and all Exhibits attached thereto.
24

25   Respectfully submitted,
26   June 10, 2020                 ___________________________________
27                                 JAMES T. REILLY, Attorney at Law
                                   California State Bar No. 67254
28                                 Counsel for Defendant KATHERINE HERRERA



                MOTION AND (PROPOSED) ORDER TO FILE UNDER SEAL
      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                              -1-
           Case 2:20-mj-00089-EFB Document 11 Filed 06/10/20 Page 2 of 2


 1                 MOTION TO FILE UNDER SEAL DEFENDANT’S RESPONSE
                   TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
 2

 3       The Defendant’s Response to Government’s Request for Pretrial
 4   Detention and the Exhibits thereto contain confidential medical
 5   information regarding Defendant Katherine Herrera.
 6       Miss Herrera therefore respectfully requests that her response
 7   and the attached exhibits be filed under seal.
 8       Counsel for Miss Herrera, via email, has served on government
 9   counsel, Assistant U.S. Attorney Mira Chernick, copies of the
10   Defendant’s Response, the Exhibits thereto and this motion to file
11   under seal.
12

13   Respectfully submitted,
14                              ____________________________________
15                              JAMES T. REILLY, Attorney at Law
                                Counsel for Defendant KATHERINE HERRERA
16

17

18            (PROPOSED) ORDER GRANTING MOTION TO FILE UNDER SEAL
      DEFENDANT’S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
19

20       Defendant’s Motion to File Under Seal Defendant’s Response to
21   Government’s Request for Pretrial Detention having been considered by
22   the court and good cause appearing therefor, the motion is granted
23   and the Response and attached Exhibits are to be filed under seal.
24

25   IT IS SO ORDERED.
26
     DATED:   June 10, 2020     ____________________________________
27                              The Honorable Edmund F. Brennan
                                Magistrate Judge, U.S. District Court
28                              Eastern District of California, Sacramento



                MOTION AND (PROPOSED) ORDER TO FILE UNDER SEAL
      DEFENDANT'S RESPONSE TO GOVERNMENT’S REQUEST FOR PRETRIAL DETENTION
                                           -2-
